DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 05/16/2018. 
This action is in response to amendments and/or remarks filed on 06/07/2022. In the current amendments claims 1-4, 10-17 and 27-30 have been cancelled. Claims 5-7, 11-13, 18-20 and 23-26 and 31-39 have been amended. Claims 5-13, 18-26 and 31-39
are currently pending and have been examined. 
In response to arguments and/or remarks filed on 06/07/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/07/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/07/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/07/2022, the Double Patenting rejections made in the previous Office Action has been withdrawn.


Allowable Subject Matter
Claims 5-13, 18-26 and 31-39 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 5 is directed to a method for evaluating a matching degree of multi-domain information based on artificial intelligence, wherein the method comprises: respectively obtaining words in a query, and words in each information domain in at least two information domains in a to-be-queried document; respectively obtaining word expressions of words in the query and word expressions of words in each information domain in at least two information domains in the to- be-queried document.
None of the prior arts, either alone or in combination, teaches the limitations of claim 5, particularly: 
“wherein the generating local matching features corresponding to the each information domain according to obtained information comprises: 8Serial No. 16/008559Atty. Dkt. No. BAIBO110PUSAin each information domain, according to the context-based word expressions of words and respectively in different matching degree calculating manners, calculating matching degree between one of  ≤ k ≤ t.”

Independent claim 18 is directed to “a computer device, wherein the device comprises: one or more processors; a memory for storing one or more programs, the one or more programs, when executed by said one or more processors, enabling said one or more processors to implement the following operation: respectively obtaining words in a query, and words in each information domain in at least two information domains in a to-be-queried document;”
None of the prior arts, either alone or in combination, teaches the limitations of claim 18, particularly: 
“wherein the generating local matching features corresponding to the each information domain according to obtained information comprises: 8Serial No. 16/008559Atty. Dkt. No. BAIBO110PUSAin each information domain, according to the context-based word expressions of words and respectively in different matching degree calculating manners, calculating matching degree between one of  ≤ k ≤ t.”

Independent claim 31 is directed to “a non-transitory computer readable medium on which a computer program is stored, wherein the program, when executed by a processor, implements the following operation: respectively obtaining words in a query, and words in each information domain in at least two information domains in a to-be-queried document”
None of the prior arts, either alone or in combination, teaches the limitations of claim 31, particularly: 
“wherein the generating local matching features corresponding to the each information domain according to obtained information comprises: 8Serial No. 16/008559Atty. Dkt. No. BAIBO110PUSAin each information domain, according to the context-based word expressions of words and respectively in different matching degree calculating manners, calculating matching degree between one of  ≤ k ≤ t.”

The closest prior art of record are the following:
Wu et al. (US 20200042597 A1) teaches a method and apparatus for generating question-answer (QA ) pairs for automated chatting using recurrent neural network. 
Seo et al. (“Bi-Directional Attention Flow for Machine Compression”) teaches vehicle classification algorithm with inductive loop signature technology which uses Haar wavelet to transform and reconstruct inductive vehicle signatures. 
Zhang et al. (“Attentive interactive Neural Networks for Answer Selection in Community Question Answering”) teaches treating different text segments differently and design a novel attentive interactive neural network (AI-NN) to focus on those text segments useful to answer selection using convolutional neural networks (CNNs) or other neural network architectures. 
Hu et al. (“Query Segmentation for Relevance Ranking in web Search”) teaches deep-neural-network based methodology for automatic question answering using a knowledge graph. 
Li et al. (US Pat No. 10606846 B2) teaches deep-neural-network based methodology for automatic question answering using a knowledge graph. 


However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 5, 18 and 31, which includes the features: 
“wherein the generating local matching features corresponding to the each information domain according to obtained information comprises: 8Serial No. 16/008559Atty. Dkt. No. BAIBO110PUSAin each information domain, according to the context-based word expressions of words and respectively in different matching degree calculating manners, calculating matching degree between one of T[j], the t matching degrees constitute a t-dimensional vector, Q[i] represents words in the query, and T[j] represents words in the information domain; each value (i, j, k) in the tensor represents the kth matching degree corresponding to Q[i] and T[j], and 1 ≤ k ≤ t.”
Dependent claims 6-13 are allowed for dependency of independent claim 5. 
Dependent claims 19-26 are allowed for dependency of independent claim 18. 
Dependent claims 32-39 are allowed for dependency of independent claim 31. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126